         Case 3:17-cr-00277-SRU Document 109 Filed 07/17/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                     :
                                             :       Case No. 3:17CR277 (SRU)
               v.                            :
                                             :
                                             :
JERMAINE OGRINC                              :
                                             :

                                            ORDER

       The government and Jermaine Ogrinc have moved, pursuant to 18 U.S.C. § 4241, that the

Court order that a psychiatric or psychological examination be conducted and that a report be

filed pursuant the provisions of 18 U.S.C. §§ 4247(b) and (c). Pursuant to 18 U.S.C. §§ 4241,

4247(b) and (c):

       IT IS ORDERED THAT:

       1. The defendant, who is housed at Corrigan CI, be evaluated by Howard Zonana, M.D.

and Madelon Baranoski, Ph.D. See 18 U.S.C. § 4247(b). The time for this evaluation shall not

exceed 45 days, a period that shall begin with the entry of this Order. Drs. Zonana and

Baranoski may apply for a reasonable extension, but not to exceed thirty (30) days, upon

showing of good cause that the additional time is necessary to evaluate the defendant.

       2. To assist Drs. Zonana and Baranoski in this process, a copy of the written report of

Dr. Hamlett shall be provided to them.

       3. The report ordered shall be prepared by the examiners and shall be filed with the

Court with copies provided to counsel for the defendant and to the attorney for the government,

and shall include:

       (a)     the defendant’s history and present symptoms;

                                                 1
         Case 3:17-cr-00277-SRU Document 109 Filed 07/17/20 Page 2 of 3



       (b)     a description of the psychiatric, psychological and medical tests employed and
               their results;
       (c)     the examiner’s findings;
       (d)     the examiner’s opinions as to diagnosis, prognosis,
       (e)     a description of any medications prescribed and opinions regarding their
               respective efficacy, and--
       (e)     whether the defendant is suffering from a mental disease or defect rendering him
               mentally incompetent to the extent that he is unable to understand the nature and
               consequences of the proceedings against him or to assist properly in his defense.
       4. Counsel shall provide a copy of this Order shall to Drs. Zonana and Baranoski and

assist them with facilitating the evaluation, as necessary. So too the United States Marshal may

be contacted for assistance, if necessary.

       5. The government shall pay the cost of this evaluation, understanding that the total cost

for each clinician shall not exceed $3,000.

       6. The period of time necessary to complete the evaluation and to conduct any hearing

related thereto shall be excluded in computing the time within which the trial of any such offense

must commence, pursuant to Title 18, United States Code, Section 3161(h)(1)(A).

       7. In accordance with Federal Rule of Criminal Procedure 12.2(c)(4), [n]o statement

made by the defendant in the course of any examination conducted under this rule (whether

conducted with or without the defendant’s consent), no testimony by the expert based on the

statement, and no other fruits of the statement may be admitted into evidence against the

defendant in any criminal proceeding except on an issue regarding mental condition on which the




                                                2
         Case 3:17-cr-00277-SRU Document 109 Filed 07/17/20 Page 3 of 3



defendant: (A) has introduced evidence of incompetency or evidence requiring notice under Rule

12.2(a) or (b)(1), or (B) has introduced expert evidence in a capital sentencing proceeding

requiring notice under Rule 12.2(b)(2).

                                                    17th
       SO ORDERED at Bridgeport, Connecticut this ________ day of July, 2020.


                                             ____________________________________
                                              /s/ STEFAN R. UNDERHILL
                                             HON. STEFAN R. UNDERHILL
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                3
